UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 411 East Wisconsin Avenue, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2018 Date of Reporting Period: 06/30/2017 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2017 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 90.95% Consumer Discretionary - Media 2.82% 134,080 Cinemark Holdings, Inc. $ 426,250 Gannett Co., Inc. 3,716,900 57,500 Time Warner Inc. 5,773,575 - 14,699,483 Consumer Discretionary - Retailing 3.86% 107,500 Foot Locker, Inc. 5,297,600 62,500 Home Depot, Inc. (The) 9,587,500 67,500 Lowe's Companies, Inc. 5,233,275 20,118,375 Consumer Discretionary - Services 3.84% 125,000 Cedar Fair, L.P. 9,012,500 120,000 Extended Stay America, Inc. 2,323,200 146,000 Six Flags Entertainment Corporation 8,703,060 20,038,760 Consumer Staples - Food & Staples Retailing 3.08% 205,000 Walgreens Boots Alliance, Inc. 16,053,550 Consumer Staples - Food, Beverage & Tobacco 6.57% 132,300 B&G Foods, Inc. 4,709,880 90,000 Dr Pepper Snapple Group, Inc. 8,199,900 50,000 Nestle S.A. 4,357,020 104,500 Philip Morris International Inc. 12,273,525 80,000 Pinnacle Foods Inc. 4,752,000 34,292,325 Consumer Staples - Household & Personal Products 0.78% 85,000 Energizer Holdings, Inc. 4,081,700 Energy - Energy 5.21% 264,774 Dorchester Minerals, L.P. 3,825,984 455,000 EnLink Midstream Partners LP 7,716,800 119,100 Enterprise Products Partners L.P. 3,225,228 202,100 Plains All American Pipeline, L.P. 5,309,167 177,178 Williams Partners L.P. 7,106,610 27,183,789 Financials - Banks 4.22% 120,000 PNC Financial Services Group, Inc. (The) 14,984,400 135,000 Webster Financial Corporation 7,049,700 22,034,100 Financials - Diversified 4.86% 230,000 Cohen & Steers, Inc. 9,324,200 165,000 Northern Trust Corporation 16,039,650 25,363,850 Financials - Insurance 3.51% 70,000 Chubb Limited 10,176,600 415,000 Old Republic International Corporation 8,104,950 18,281,550 Health Care - Equipment & Services 6.15% 187,500 Cardinal Health, Inc. 14,610,000 102,500 Medtronic Public Limited Company 9,096,875 107,500 ResMed Inc. 8,371,025 32,077,900 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 7.15% 240,000 Abbott Laboratories 11,666,400 165,000 Gilead Sciences, Inc. 11,678,700 415,000 Pfizer Inc. 13,939,850 37,284,950 Industrials - Capital Goods 3.88% 175,000 Fastenal Company 7,617,750 80,000 Snap-on Incorporated 12,640,000 20,257,750 Industrials - Commercial & Professional Services 4.59% 70,000 Deluxe Corporation 4,845,400 190,300 KAR Auction Services, Inc. 7,986,891 287,500 Nielsen Holdings plc 11,114,750 23,947,041 Industrials - Transportation 1.93% 140,000 Ryder System, Inc. 10,077,200 Information Technology - Hardware & Equipment 6.35% 120,400 Apple Inc. 17,340,008 165,000 Cisco Systems, Inc. 5,164,500 97,500 Harris Corporation 10,635,300 33,139,808 Information Technology - Semiconductors & Semiconductor Equipment 5.97% 285,000 Intel Corporation 9,615,900 157,500 Maxim Integrated Products, Inc. 7,071,750 122,500 Microchip Technology Incorporated 9,454,550 77,500 Xilinx, Inc. 4,984,800 31,127,000 Information Technology - Software & Services 7.24% 62,500 Accenture plc - Class A 7,730,000 35,000 Fidelity National Information Services, Inc. 2,989,000 35,000 International Business Machines Corporation 5,384,050 227,500 Microsoft Corporation 15,681,575 275,000 Sabre Corporation 5,986,750 - 37,771,375 - Materials 1.93% 260,000 PolyOne Corporation 10,072,400 - Real Estate - Real Estate 5.67% 25,000 CyrusOne Inc. 1,393,750 32,500 DuPont Fabros Technology, Inc. 1,987,700 5,000 Equinix, Inc. 2,145,800 45,000 QTS Realty Trust, Inc. - Class A 2,354,850 178,800 W.P. Carey Inc. 11,802,588 295,000 Weyerhaeuser Company 9,882,500 29,567,188 Telecommunication Services 1.34% 185,000 AT&T Inc. 6,980,050 TOTAL COMMON STOCKS 474,450,144 (cost $365,244,908) CONVERTIBLE PREFERRED STOCKS 4.11% Energy - Energy 2.28% 275,000 Kinder Morgan, Inc. 9.75%, Cumulative, Convertible ,Series A 11,913,000 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 1.83% 11,000 Allergan plc 5.25%, Cumulative, Mandatory Convertable, Series A 9,515,000 TOTAL CONVERTIBLE PREFERRED STOCKS 21,428,000 (cost $20,069,591) SHORT -TERM INVESTMENTS 4.99% U.S. Treasury Bills - 4.32% $ U.S. Treasury Bill 07/06/2017, 0.720% 12,499,312 6,000,000 U.S. Treasury Bill 07/13/2017, 0.720% 5,998,783 4,000,000 U.S. Treasury Bill 07/20/2017, 0.821% 3,998,567 22,496,662 Money Market Fund - 0.67% 3,502,865 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.85% 3,502,865 TOTAL SHORT-TERM INVESTMENTS 25,999,527 (cost $25,999,527) TOTAL INVESTMENTS (cost $411,314,026) - 100.05% 521,877,671 LIABILITIES, NET OF OTHER ASSETS - (0.05)% (241,343 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $521,636,328 % of net assets. As of June 30, 2017, investment cost for federal tax purposes was $401,861,564 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (15,669,047 ) Net unrealized appreciation $120,016,107 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2017 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Money Market Fund 3,502,865 Level 2 - U.S. Treasury Bills 22,496,662 Convertible Preferred Stock(1) 21,428,000 Level 3 - None Total $521,877,671 (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/25/2017 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/25/2017
